EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Nos. 333-89473, 333-23091, 333-39493, 333-54026, 333-122840, 333-122841, 333-132558, 333-132559, 333-143720, 333-157258, and 333-157262) of LaserCard Corporation and subsidiaries of our reports dated June 10, 2010, relating to our audits of the consolidated financial statements and financial statement schedule, and internal control over financial reporting included in this Annual Report on Form 10-K of LaserCard Corporation and subsidiaries for the year ended March 31, 2010. /s/SingerLewak LLP San Jose, California June 15, 2010
